Case 2:19-cr-00219-EEF-JCW Document 109 Filed 01/30/20 Page 1 of 4

U.S. DISTRICT CouRT

ree OISTRICT OF Lou
UNITED STATES DISTRICT COURT ar Fe) i ve 20
EASTERN DISTRICT OF LOUISIANA
UNITED STATES OF AMERICA * CRIMINAL NO, 19-219
v. * SECTION: “L”
DAMIAN K. LABEAUD *
a/k/a Damian Kevin Lebeaud
a/k/a Damien K. Lebeaud *
LUCINDA THOMAS
MARY WADE *
JUDY WILLIAMS
a/k/a Judy Lagarde *
DASHONTAE YOUNG
GENETTA ISREAL *
MARIO SOLOMON
LARRY WILLIAMS *
* * *

FACTUAL BASIS AS TO DASHONTAE YOUNG

Should this matter have gone to trial, the government would have proved through the
introduction of reliable testimony and admissible tangible exhibits, including documentary
evidence, the following to support the allegations charged by the government in Count | of the
Superseding Indictment now pending against the defendant, DASHONTAE YOUNG, charging
her with a violation of Title 18, United States Code, Section 371, namely, conspiracy to commit
wire fraud. The Defendant, along with her co-conspirators and others, beginning in approximately
June 2017 and continuing through approximately June 2019, in the Eastern District of Louisiana,
and elsewhere, conspired to commit wire fraud in connection with a staged accident that occurred
on June 6, 2017 in which the Defendant was a passenger.

Prior to June 6, 2017, the Defendant, Damian Labeaud, and her other co-conspirators,
Lucinda Thomas, Mary Wade, and Judy Williams, agreed on a plan in which Labeaud would

intentionally collide with a tractor-trailer with the Defendant and her co-conspirators in the vehicle

AUSA Be

Defendant_}
Defense Counsel Af“

 
Case 2:19-cr-00219-EEF-JCW Document 109 Filed 01/30/20 Page 2 of 4

at the time of the staged collision. As part of this agreement, following the staged accident, the
Defendant and her co-conspirators, Thomas, Wade, and Judy Williams, would attempt to recover
monetary damages from the owner and insurer of the tractor-trailer in connection with purported
injuries suffered as a result of the staged accident.

On June 6, 2017, the Defendant drove with Thomas, Wade, and Judy Williams in Thomas’s
vehicle, a 2009 Chevrolet Avalanche (“the Avalanche”), from Houma, Louisiana to New Orleans
for a meeting with Labeaud at a Burger King restaurant wherein they discussed their plan to let
Labeaud drive the Avalanche to stage an accident while the Defendant, Thomas, Wade, and Judy
Williams were passengers in the vehicle. Immediately following this meeting, Thomas let Labeaud
drive the Avalanche from the Burger King with the Defendant, Wade, and Judy Williams as
passengers. At approximately 12:30 P.M. on June 6, 2017, Labeaud was driving the Avalanche
east on Chef Menteur Highway in New Orleans and intentionally collided with a 2017 Freightliner
tractor-trailer that was merging onto Chef Menteur Highway. Immediately after the accident,
Labeaud exited the Avalanche and left the scene of the accident. Thomas then switched into the
driver’s seat of the Avalanche to make it appear as though Thomas was driving the vehicle at the
time of the accident.

After the accident on June 6, 2017, Thomas contacted the New Orleans Police Department
(“NOPD”) to report the accident. Labeaud reappeared at the scene of the staged accident with
Mario Solomon and falsely represented to the NOPD that he was a percipient witness of the staged
accident. Immediately after the accident, the Defendant met with Attorney A, Labeaud, Thomas,
Wade, and Judy Williams at a Raising Cane’s restaurant on Chef Menteur Highway. The purpose
of this meeting was to discuss Attorney A’s representation of the Defendant, Thomas, Wade, and

Judy Williams in connection with seeking monetary damages from the owner and insurer of the

2
AUSA yd.
Defendant D4

Defense Counsel AW

 
a
.

Case 2:19-cr-00219-EEF-JCW Document 109 Filed 01/30/20 Page 3 of 4

2017 Freightliner tractor-trailer for the staged accident that had taken place earlier that day. As a
result of this meeting with Attorney A, the Defendant, Thomas, Wade, and Judy Williams all hired
Attorney A to represent them.

Between June 6, 2017 and November 27, 2017, the Defendant authorized Attorney A to
negotiate a settlement on her behalf in connection with the June 6, 2017 staged accident. On
approximately November 27, 2017, Attorney A settled the Defendant’s claim with Covenant
Transportation Group (“Covenant”), the parent company of Southern Refrigerated Transport, Inc.
(“SRT”), which operated the 2017 Freightliner tractor-trailer involved in the June 6, 2017 staged
accident. In connection with that settlement, after November 27, 2017, Attorney A deposited a
$20,000 settlement check for the Defendant that Attorney A received for settling her claim. In
effectuating the settlement, the Defendant caused Covenant to issue from its Chase Bank account
check number 50047 dated November 17, 2017 in the amount of $20,000. Attorney A then
deposited that check into an IberiaBank (“Iberia”) account. In depositing the check into the Iberia
account, Attorney A caused an electronic wire communication to be sent from Louisiana to the
Federal Reserve in Atlanta, Georgia.

In sum, the Government’s evidence would prove the defendant, DASHONTAE YOUNG,
conspired to commit wire fraud by demanding money in connection with the staged June 6, 2017
automobile accident seeking monetary damages from the owner and insurer of the 2017
Freightliner tractor-trailer that was premised on falsehoods and causing the use of interstate wire
communications to facilitate her recovery with this staged accident. In total, YOUNG received

$10,000.00 as a result of the staged accident.

AUSA re
Defendant
Defense Counsel
“

Case 2:19-cr-00219-EEF-JCW Document 109 Filed 01/30/20 Page 4 of 4

Limited Nature of Factual Basis

This proffer of evidence is not intended to constitute a complete statement of all facts
known by YOUNG, and/or the government. Rather, it is a minimum statement of facts intended
to prove the necessary factual predicate for her guilty plea. The limited purpose of this proffer is
to demonstrate that there exists a sufficient legal basis for the plea of guilty to the charged offense
by YOUNG.

The above facts come from an investigation conducted by, and would be proven at trial by
credible testimony from, inter alia, Special Agents and forensic examiners from the Federal

Bureau of Investigation and admissible tangible exhibits in the custody of the FBI.

READ AND APPROVED:

( ona | Yshenee

DASHONTAE YOUNG
Defendant

a: Trt then,

ANNA L. FRIEDBERG
Counsel for Defendant

BRIAN M. KLEBBA
Assistant United States Attorney
